Citation Nr: 0335567	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  00-04 143	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse, 
for VA benefits purposes.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellee (June 2001 Board of Veterans' Appeals 
(Board) hearing)
Appellant, appellee and S.B., an attorney (June 2000 RO 
hearing)


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from May 1946 to May 1968.  He 
died in October 1991.

This matter comes before the Board on appeal of a November 
1999 administrative decision from the VA RO in Manila, the 
Republic of the Philippines, which recognized the appellee, 
I. K., as the veteran's surviving spouse.  The appellant 
appealed that decision.  The case now returns following Board 
remand in November 2001.  The Board notes that the 
appellant's prior representative has withdrawn from the case.  
The appellant was advised of the withdrawal and did not 
thereafter elect new representation.  Thus, both the 
appellant and appellee are currently unrepresented in this 
appeal.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The appellee has questioned the validity of the divorce 
decree issued by a California Superior Court terminating the 
marriage of the veteran and appellee.  

3.  Neither the veteran nor the appellee was ever domiciled 
in the State of California.

4.  For VA benefits purposes, the 1956 marriage of the 
veteran and the appellee may be recognized as not having been 
terminated by divorce in the State of California, and the 
marriage of the appellee and the veteran may be recognized as 
continuing up to and until the time of the veteran's death.

5.  The separation between the appellee and the veteran was 
not due to the fault of the appellee and the appellee did not 
thereafter hold herself out as someone else's spouse.

6.  The April 1973 marriage in the Philippines between the 
veteran and the appellant may not be recognized for VA 
purposes as the veteran remained married to the appellee.


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
surviving spouse for purposes of entitlement to VA survivors' 
benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.53, 3.206 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this claim, the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law and codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to this appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the instant appeal was most recently considered by the RO.  
Also, in a statement of the case and supplements thereto, as 
well as in connection with hearings before an RO Hearing 
Officer and before the undersigned, both the appellant and 
appellee have been advised of the requirements for 
recognition as the veteran's surviving spouse, the evidence 
considered by VA, and the reasons for its determination.  
Both parties have, via information requests and the above-
cited hearings and appellate documents, been advised of the 
information needed to enable the RO to obtain evidence in 
support of the appeal, the assistance that VA would provide 
in obtaining evidence on the parties' behalf, and the 
evidence that the parties themselves should submit if VA's 
assistance was not desired in obtaining such evidence.  The 
June 2003 supplemental statement of the case, sent to both 
parties, again advised the parties of all of the evidence 
considered and of the reasons and bases for the determination 
made.  

Notably, moreover, the claims files contains the 
documentation required for the legal determinations made in 
this case.  Specifically, the relevant marriage, divorce and 
citizenship documents have been obtained and associated with 
the claims file.  Although the parties present arguments as 
to the legality of documentation already of record, neither 
party has identified any other available evidence or 
information which could be obtained for consideration in this 
appeal.   The Board is also unaware of any such outstanding 
evidence or information such as would contradict the legal 
documentation utilized in making the adjudicative 
determination herein below.  Therefore, based on the 
particular facts of this case, the Board is satisfied that VA 
has complied with the notification and duty to assist 
requirements of the VCAA and the implementing regulations.  

Legal Criteria

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and 38 C.F.R. § 3.50.  The term "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j).  See Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).

Under 38 C.F.R. § 3.205(a) (2003), the existence of a 
marriage may be established by a copy of the public record of 
marriage, certified or attested, or by an abstract of the 
public record, containing sufficient data to identify the 
parties, the date and place of the marriage, and the number 
of prior marriages by either party if shown on the official 
record, issued by the officer having custody of the record or 
one authorized to act for such officer bearing the seal of 
such officer, or otherwise properly identified, or a 
certified copy of the church record of marriage.  In the 
absence of conflicting information, proof of a legally valid 
marriage which meets the requirements of 38 C.F.R. § 
3.205(a), along with a certified statement from the claimant 
concerning the dissolution of any prior marriage, may be 
accepted as establishing a valid marriage so long as the 
evidence is corroborated by the evidence of record.  See 38 
C.F.R. § 3.205(b).

In the Philippines, laws regarding marriage were originally 
located in Title 3 of Book 1 of the Philippine Civil Code.  
These laws were reorganized and made a part of Title 1 of the 
Philippine Family Code, which was promulgated by the 
President of the Philippines in July 1987.  Enactment of the 
Philippine Family Code repealed Title 3 of Book 1 of the 
Philippine Civil Code.  The Philippine Family Code provides 
that it shall have retroactive effect insofar that it does 
not impair rights granted under the Philippine Civil Code or 
of the laws.  See The Family Code of the Philippines, Title 
12, Article 256 (1992 ed.).  The Board will thus apply the 
laws most favorable to the appellant, whether located in the 
Philippine Civil Code or in the Philippine Family Code.  

The United States Court of Appeals for Veterans Claims 
(Court) has taken judicial notice of the relevant portion of 
the Philippine Civil Code because it has been cited by the 
Court in the past.  See, e.g., Brillo v. Brown, 
7 Vet. App. 102, 105 (1995).

Philippine law does not recognize absolute divorce between 
Filipino citizens, see Articles 15, 52 of the Civil Code of 
the Philippines; Article 1 of the New Family Code of the 
Philippines, effective August 4, 1988; Tenchavez v. Excano, 
122 Phil. 752, 15 SCRA 355.  A valid divorce binding on one 
party who is a foreign citizen, will, however, be recognized 
as binding on a citizen of the Philippines.  See Van Dorn v. 
Romillo, Jr., 139 SCRA 139 (1985).  See also Article 26 of 
the New Family Code of the Philippines, effective August 4, 
1988.

Bigamous or polygamous marriages are void unless the 
circumstances of Article 41 pertaining to a four-year absence 
of presumption of death of the prior spouse are met.  
Articles 35, 41 of the Family Code of the Philippines.  

The validity of a divorce decree regular on its face, will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce, and, where the 
issue is the validity of marriage to a veteran following a 
divorce, the matter of recognition of the divorce by VA 
(including any question of bona fide domicile) will be 
determined according to the laws of the jurisdictions 
specified in 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.206(a), (b).

A divorce decree is not entitled to obligatory recognition 
and enforcement under the Full Faith and Credit Clause, U.S. 
CONST. Art.IV, § 1, unless it is rendered by a court having 
jurisdiction over the subject matter and the parties.  
Williams v. North Carolina, 325 U.S. 226, 236-241 (1945).

Domicile is the one location, which, for legal purposes, a 
person is considered to have the most settled and permanent 
connection, the place where he intends to remain and to 
which, whenever he is absent, he has the intention of 
returning.  Smith v. Smith, 288 P. 2d 497, 498-99 (1955).  
See CAL. GOV'T CODE § 244 (2003).  California code provisions 
utilize the terms residence and domicile interchangeably.  

A change of residence required as an incident to military 
service will not bring about a change of domicile in the 
absence of a clear showing of intent.  In re Marriage of 
Thornton, 135 Cal. App. 3d 500, 508-11 (1982); Johnson v. 
Johnson, 245 Cal. App. 2d 40, 43-6 (1966).

The requirements of full faith and credit bar a defendant 
from collaterally attacking a divorce decree on 
jurisdictional grounds in the courts of a sister state where 
there has been participation by the defendant in the divorce 
proceedings, where the defendant has been accorded full 
opportunity to contest the jurisdictional issues, and where 
the decree is not susceptible to such collateral attack in 
the courts of the State which rendered the decree.  Sherrer 
v. Sherrer, 68 S. Ct. 1087, 1091 (1947).

Title III, Chapter 1, Article 53 of the Civil Code of the 
Philippines provides that no marriage shall be solemnized 
unless both contracting parties have the legal capacity to 
marry; both consent; an authorized person performs the 
marriage; and, a marriage license is issued (except in the 
case of a marriage of exceptional character).  Title III, 
Chapter 2, Articles 72 through 76 of the Civil Code of the 
Philippines provide examples of marriages of exceptional 
character, to include where one party is on the point of 
death and the other is at a distance to impede obtainment of 
the marriage license; where there is mere ratification of a 
union between two people already married in accordance with 
the law, or, where two individuals have already lived 
together as husband and wife for five years.  Otherwise, 
Title III, Chapter 3, Article 80 of the Civil Code of the 
Philippines provides that a marriage solemnized without a 
marriage license is void from its beginning.

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:  (a) The marriage occurred 
one year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage, and (b) The 
claimant entered into the marriage without knowledge of the 
impediment, and (c) The claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death, and (d) No claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 C.F.R. § 3.52.

For the purpose of administering veterans' benefits, the term 
"surviving spouse" of a veteran means a person of the 
opposite sex who was the spouse of the veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran, 
and after September 19, 1962, lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

Factual Background

Documentation in the claims file reflects that by order, 
judgment and decree of the State of Florida the veteran's 
marriage to L. was dissolved effective April 7, 1953.

A marriage contract reflects a marriage between the veteran 
and the appellee, both Filipino citizens, on August 11, 1956, 
in the Philippines, in front of witnesses and after having 
obtained a marriage license.  

Effective February 18, 1958, the veteran was naturalized as a 
citizen of the United States, as shown by replacement 
certificates issued by the United States Government in 1973.  

On August 12, 1964, a Superior Court in the State of 
California granted an interlocutory judgment of divorce 
between the veteran and the appellee.  The veteran is listed 
as the petitioner, with note of service of process on the 
respondent/appellee without response.  In 1967, the veteran 
signed an affidavit for final judgment of divorce, attesting 
that he and the appellee had not reconciled or lived or 
cohabited together, and that both he and the appellee were 
living.  The veteran also attested that no motion to set 
aside the interlocutory judgment or to appeal was pending.  
The addresses shown for both the veteran and the appellee are 
in the Philippines.

A September 1968 Immigrant Certificate of Residence shows 
that the veteran returned to live in the Philippines 
following his retirement from the United States Navy.

A certificate of marriage, on a form provided by the Republic 
of the Philippines Office of the Civil Registrar General, 
sets out that the veteran and the appellee, both stated to be 
of Filipino citizenship, had been civilly married August 11, 
1956, in the Philippines and that in December 1968 a 
ceremonial marriage had been performed.  The certificate is 
dated as prepared March 11, 1998, with a parish priest's 
signature and marks for the signatures of the veteran, 
appellee, witnesses and prior parish priest.  No marriage 
license was referenced as having been issued in 
December 1968.  

On May 29, 1970, a Superior Court in the State of California 
entered a final judgment for dissolution of the marriage 
between the veteran and the appellee, effective nunc pro tunc 
as of August 13, 1965.  

A marriage contract, filed in the Republic of the 
Philippines, reflects certification of a marriage between the 
veteran and the appellant on April 18, 1973, with the consent 
of both parties, in front of witnesses, and after having 
obtained a marriage license issued by the Philippine 
government.  The veteran identified himself as divorced on 
that contract.  

In a Declaration of Marital Status completed in July 1973, 
the veteran identified the appellant as his spouse, 
indicating that his 1956 marriage to the appellee had been 
terminated by divorce in 1965.  

On the Application for a New Naturalization or Citizenship 
Paper, completed in 1973, the veteran reported a current 
address in the Philippines and also indicated that a prior 
copy of his citizenship papers had been destroyed at a 
Philippine address where he had been residing.  

The veteran served with the United States Navy from May 1946 
to May 1968.  On official documents completed in September 
1975, June 1977 and February 1980, the veteran reported the 
birth of a child in the Philippines.  On those documents he 
also indicated that he left the United States in August 1968, 
but had been physically in the United States for periods to 
include from December 1964 to March 1967 and from March to 
August 1968.  He also identified that he had served abroad 
while in the Navy for periods to include March 1959 to 
November 1964 and from April 1967 to February 1968.  He gave 
current addresses in the Philippines.  He gave no United 
States address.

A paternity affidavit, completed by the veteran, identifies 
the veteran's presence in the United States to include in 
Indiana from July 1964 to June 1967, while on naval duty, and 
in San Francisco, California, from May to August 1968, when 
he retired from the Navy.

The veteran died in the Philippines in October 1991.  The 
Vice Consul of the United States of America provided a Report 
of the Death of an American Citizen Abroad.  No address in 
the United States was identified.

Affidavits completed by individuals in the Philippine 
community attest to the veteran's having lived with the 
appellant as husband and wife but unmarried from in or around 
August 1970 until their marriage in April 1973, and then 
having cohabited together until the veteran's death in 1991.

In June 2001, the appellant and the appellee testified before 
the undersigned.  The appellant reiterated that she and the 
veteran had been married in April 1973, with the 
understanding that his prior marriage to the appellee had 
been terminated and after having already lived together since 
1970.  She also indicated that the United States Embassy had 
issued the veteran a certificate of legal capacity to marry.  
She reported that she and the veteran lived together 
continuously up until the time of his death and that together 
they had four children.  She argued that any second marriage 
between the veteran and the appellee was fraudulent or 
invalid.  The appellee reiterated that she and the veteran 
had been married in 1956.  She indicated that she had had no 
knowledge of the divorce until recently and that the 1968 
remarriage was only a religious confirmation of the previous 
marriage.  She stated that from 1956 to December 1968 she and 
the veteran lived together, and that although he was 
separated from her while in the United States he would 
contact her in the Philippines.  The appellee indicated that 
she had been aware that the veteran had a relationship with 
the appellant, and that from 1970 until the veteran's death 
he was back and forth between residences, but that she had 
not seen him for approximately one year prior to his death.  
The appellee indicated that she was unaware of the veteran's 
marriage to the appellant.

The claims file contains an advisory opinion from the San 
Francisco Regional Counsel's office, Honolulu Area Office.  
The opinion indicates that the California court's entry of a 
divorce judgment stemmed from submission of a fraudulent 
affidavit by the veteran and that VA is thus not necessarily 
bound insofar as the United States was not a party to those 
proceedings.  The opinion cited to the veteran's 1968 
marriage ceremony with the appellee as in direct contrast 
with the affidavit stating that no reconciliation had taken 
place.  The opinion thus concludes that no valid divorce took 
place and that the veteran and appellee remained married 
until the date of the veteran's death.

Analysis

The appellee and appellant in this case both claim to be the 
veteran's surviving spouse for the purpose of entitlement to 
VA survivors' benefits.  

The Board begins by noting that there is no dispute with 
respect to the fact that the veteran's first marriage, to L., 
was properly terminated by divorce.  Moreover, neither party 
disputes the legality of the veteran's marriage to the 
appellee, in August 1956, while both the veteran and appellee 
were Philippine citizens living in the Philippines.  

The question before the Board, therefore, is whether the 
veteran's marriage to the appellee can be recognized, for VA 
purposes, as having been properly terminated by a divorce 
obtained by the veteran in the State of California, or, 
whether the marriage can be recognized as having continued 
throughout the veteran's lifetime.  

A review of the facts of the case shows that the veteran 
attained United States citizenship effective February 18, 
1958.  To the extent the 1973 certification date is 
questioned by the parties, the Board finds that such 
certification was issued by the United States Government as a 
replacement of a previously-issued naturalization 
certificate.  There is no evidence refuting that conclusion.  
Thus, a valid divorce obtained in the United States would 
serve to terminate the veteran's marriage to the appellee, a 
Philippine citizen, and render the veteran, as a United 
States citizen, free to marry another.  See Van Dorn v. 
Romillo, Jr., 139 SCRA 139 (1985).  See also Article 26 of 
the New Family Code of the Philippines, effective 
August 4, 1988.  

As set out above, the validity of a divorce decree regular on 
its face, will be questioned by VA only when such validity is 
put in issue by a party thereto or a person whose interest in 
a claim for VA benefits would be affected thereby.  The 
appellee has directly questioned the validity of the 
California divorce.  This case falls within the situation 
contemplated by 38 C.F.R. § 3.206 in that the appellee has 
denied knowledge of any divorce between herself and the 
veteran, and has, in fact, submitted evidence and testimony 
showing that after the alleged divorce was initiated, and 
prior to the final judgment being rendered in 1970, she and 
the veteran entered into a ceremonial marriage together, 
evidence of her belief and intent to continue the marriage.  
With recognition of the divorce decree having been brought 
into question, 38 C.F.R. § 3.206 requires that there be bona 
fide domicile according to the laws of the relevant 
jurisdiction.  

The Board must therefore determine whether either the veteran 
or the appellee had a bona fide domicile in California, the 
jurisdiction granting the divorce judgment.  
38 C.F.R. § 3.206 (b).  Clearly, the appellee did not have 
such domicile.  The record is consistent in showing her to 
have lived in the Philippines throughout her lifetime.  It is 
also undisputed that both the initial and the later 
ceremonial marriage to the veteran were performed in the 
Philippines and not in California and that the appellee and 
veteran never lived in California together as husband and 
wife.

The record further fails to show any California address for 
the veteran.  What the record does reflect is that the 
veteran was periodically present in the United States 
coincident with his service with the United States Navy and 
that, during periods that he was not on a ship he was 
stationed at different locations in the United States.  The 
veteran's own report of dates in the United States, as 
opposed to dates of travel with the Navy, do not place him in 
California at the time of the 1963 service on the appellee or 
the time of filing of the August 1964 interlocutory judgment.  
Rather, the veteran has identified being in California only 
from May to August 1968.  There is no official documentation 
contradicting the veteran's own report of not having been 
physically present in California in 1963 or 1964.  

The Board acknowledges that as military personnel the veteran 
could have established his domicile in California after 
having been assigned to a naval facility in California.  In 
this case, however, he demonstrated no intent to do so.  
California law is clear in requiring both an act and an 
intent to establish domicile.  Case law recognizing a 
California domicile for a United States military member cite 
to the ownership of property, voter registration, a marital 
residence, etc., as evidence of the intent to change 
domicile.  See In re Marriage of Thornton, 135 Cal. App. 3d 
500, 508-11 (1982); Johnson v. Johnson, 245 Cal. App. 2d 40, 
43-6 (1966).  

In this case, the veteran was born in the Philippines, and, 
despite obtaining United States citizenship, returned to the 
Philippines after his retirement from the military.  He 
married the appellee in the Philippines, on two occasions, 
and, also entered into an attempted marriage with the 
appellant in the Philippines.  Significantly the veteran's 
second marriage to the appellee, performed in December 1968, 
not only took place in the Philippines, but occurred during 
the interim between the interlocutory judgment and final 
divorce decree issued by the State of California.  That final 
decree was sent to the veteran in the Philippines.  The 
veteran is not shown to have owned any real property or to 
have otherwise established himself in California.  Again, the 
Board emphasizes that at no point in the record is there 
evidence of a California address for the veteran.  The only 
addresses of record for the veteran are in the Philippines.  
Finally, the veteran died in the Philippines, without 
evidence that he returned to the United States after his 
retirement from the Navy in 1968.  There is, in short, no 
evidence of either an act or an intent on the veteran's part 
to change his domicile from the Philippines to California.  
It appears instead that the veteran's connection to the State 
of California was limited to the fact that due to his 
military duties he was at one point assigned to a naval 
facility in California.

The Board does not lightly question the divorce decree issued 
by a California Court.  By statute and regulation, 
determinations as to the validity of legal relationships for 
VA purposes will be determined by State law.  For example, 
determinations as to whether a valid marriage to a veteran 
will be recognized for VA benefits purposes will be based on 
the law of the place where the parties resided at the time of 
marriage or where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  
With regard to divorce, as already noted above, the validity 
of a divorce decree issued by a State court would normally 
not be examined in the Board's consideration of issues 
relating to marital status.  However, where the validity of 
such a decree is placed in issue by a party in interest, such 
as in this case, 38 C.F.R. § 3.206 does provide that VA may 
examine issues such as bona fide domicile and the standards 
of the decree-granting jurisdiction respecting validity of 
divorce.  

In this case, the Board finds that there are many factors 
compelling an inquiry as to the validity of the decree of 
divorce issued by the California court.  In addition to the 
lack of any apparent basis for jurisdiction over the veteran, 
the appellee, or the marital res, the Board emphasizes the 
lack of any documentation regarding the service of process 
and judgment notification to the appellee, a citizen of the 
Philippines who did not participate in the divorce process 
and who denies knowledge of such divorce having occurred.  
The appellee's testimony as to having had no knowledge of an 
attempted divorce and having remained married to the veteran 
despite periods of separation due to his military service are 
completely credible based on this record.  In that regard, 
the Board finds the veteran's actions in the interim between 
filing the interlocutory judgment and the 1970 decree to be 
significant both with respect to his intended domicile and 
his intent to terminate the marriage.  Specifically, the 
documented ceremonial marriage between the veteran and the 
appellee in December 1968 evidenced an intent by both the 
veteran and the appellee to remain married and to celebrate 
that marriage in the Philippines, where the veteran had 
applied for resident alien status.  In contrast, the May 1970 
final divorce judgment was filed only after the veteran had 
begun living with the appellant.  Also, it appears that the 
final judgment request was rendered via an attorney in 
California, without the veteran having returned to the United 
States since his departure in August 1968.

Accordingly, based on the specific facts of this case, the 
Board concludes that, for the limited purpose of establishing 
eligibility for VA benefits, the divorce decree, issued nunc 
pro tunc by a California court, need not be given full faith 
and credit.  Rather, the veteran's actions entirely 
contradict any intent to be domiciled in California.  Absent 
a bona fide domicile in California, the judgment of divorce 
by a California court is not recognized by VA as properly 
terminating the marriage between the appellee and the 
veteran.  Nor is there subsequent evidence of termination of 
their marriage.  

In light of the above determination, the Board need not 
address the validity of the marriage between the veteran and 
the appellee in December 1968, rather finding that the 
veteran and the appellee may be recognized as having remained 
legally married up to and until the time of the veteran's 
death.

VA regulations also provide that to be recognized as a 
surviving spouse, one must have continuously cohabited with 
the veteran until the time of his death.  The appellee has 
not argued that she lived together with the veteran 
continuously up and until his death.  She has instead 
identified periods of time when the veteran would briefly 
return to her residence such as to see her son, but otherwise 
acknowledges his absence and testified that she not seen the 
veteran for more than a year prior to his death.  In this 
case, however, the appellee was without fault with respect to 
her separation from the veteran.  As evidenced by statements 
from both the appellee and the appellant, as well as from 
individuals deposed in connection with this claim, the 
veteran left the appellee to begin a relationship with the 
appellant, whereas the appellee attests to being unaware of 
any attempted divorce between herself and the veteran, and, 
unaware of the veteran's purported marriage to the appellant 
for many years.  The Board also finds credible the appellee's 
report of having maintained the family home, with the veteran 
returning to visit his son.  Moreover, the appellee has not, 
to date, held herself out as the spouse of another or lived 
with another man as husband and wife.  As such, she has met 
the criteria for continuous cohabitation under 38 C.F.R. 
§ 3.53.

The Board recognizes that the veteran held himself out as 
divorced as of 1970, and that after having been issued a 
certificate of capacity to contract marriage, he attempted to 
enter into a marriage with the appellant.  Such marriage may 
not be recognized, however, insofar as the Board determines 
that, for VA purposes, the veteran's subsisting marriage to 
the appellee remained valid.  See Articles 35, 41 of the 
Family Code of the Philippines.  Moreover, insofar as the 
appellee is alive and recognized as the veteran's surviving 
spouse, the appellee's attempted marriage may not be deemed 
valid for the purposes of entitlement to VA benefits.

Based on the forgoing, the criteria for recognition as 
surviving spouse, for the purposes of obtaining VA benefits, 
have not been met by the appellant.


ORDER

The appellant is not entitled to recognition as the veteran's 
surviving spouse, for purposes of entitlement to VA benefits.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



